Name: 2001/469/: Council Decision of 14 May 2001 concerning the conclusion on behalf of the European Community of the Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficient labelling programs for office equipment
 Type: Decision
 Subject Matter: electronics and electrical engineering;  European construction;  America;  marketing;  energy policy
 Date Published: 2001-06-26

 Avis juridique important|32001D04692001/469/: Council Decision of 14 May 2001 concerning the conclusion on behalf of the European Community of the Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficient labelling programs for office equipment Official Journal L 172 , 26/06/2001 P. 0001 - 0002Council Decisionof 14 May 2001concerning the conclusion on behalf of the European Community of the Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficient labelling programs for office equipment(2001/469/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1), in conjunction with Article 300(2), first sentence of the first subparagraph and (3), first subparagraph, and Article 300(4) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Whereas:(1) The Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficient labelling programs for office equipment, signed in Washington on 19 December 2000, should be approved.(2) The review of the implementation has been attributed to the technical Commission established by the Agreement.(3) Each party has designated a Management Entity. The Community has designated the Commission as its Management entity. Parties may amend the Agreement and the Annexes and add new Annexes by mutual agreement.(4) The appropriate internal Community procedures should be established to ensure the proper functioning of the Agreement. It is necessary to empower the Commission, assisted by the special committee designated by the Council, to make certain technical amendments to the Agreement and to take certain decisions for its implementation. In all other cases the decision is to be taken in accordance with the normal procedures,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the Government of the United States of America and the European Community on the coordination of energy-efficient labelling programs for office equipment, including its Annexes, is hereby approved on behalf of the Community.The text of the Agreement and the Annexes thereto is attached to this Decision.Article 2The President of the Council shall, on behalf of the Community, transmit the notification in writing provided for in Article XII(1) of the Agreement(1).Article 31. The Commission shall represent the Community in the Technical Commission provided for in Article VI of the Agreement, assisted by the special committee designated by the Council. The Commission shall proceed, after consultation with this special committee, to the communications, cooperation, review of the implementation and notifications referred to in Articles V(5), VI(1) and (2), and VIII(4), of the Agreement.2. With a view to preparing the Community position as regards amendments to the specifications and list of office equipment in Annex C of the Agreement, the Commission shall take into account any opinion given by the European Community Energy Star Board (ECESB) referred to in Articles 8 and 11 of the proposed Regulation of the European Parliament and of the Council on a Community energy-efficiency labelling programme for office equipment.3. The position of the Community with regard to decisions to be taken by the Management Entities shall be determined, with regard to amendments of technical specifications of office equipment listed in Annex C to the Agreement, by the Commission, following consultation of the special committee, referred to in paragraph 1 of this Article.4. In all other cases, the position of the Community with regard to decisions to be taken by the Management Entities or the Parties shall be determined by the Council, acting on a proposal from the Commission in accordance with Article 300 of the Treaty.Done at Brussels, 14 May 2001.For the CouncilThe PresidentL. Rekke(1) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities.